
	

114 HR 1097 IH: Ban Insider Trading Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1097
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Lynch introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to prohibit trading on material inside information.
	
	
 1.Short titleThis Act may be cited as the Ban Insider Trading Act of 2015. 2.Prohibiting trading on material inside information (a)In generalSection 10 of the Securities Exchange Act of 1934 (15 U.S.C. 78j) is amended by inserting after subsection (c) the following:
				
					(d)Trading on material inside information
 (1)In generalTo purchase or sell any security, or any securities-based swap agreement, based on information that the person knows or, considering factors including financial sophistication, net worth, knowledge of and experience in financial matters, position in a company, and amount of assets under management, should know is material information and inside information.
 (2)Rules of constructionNothing in this subsection may be construed— (A)to affect liability under subsection (b); or
 (B)to require for an action under paragraph (1) a personal benefit to any party. (3)DefinitionsIn this subsection:
 (A)Inside informationThe term inside information means information that is— (i)nonpublic; and
 (ii)obtained— (I)illegally;
 (II)directly or indirectly from an issuer with an expectation of confidentiality or that such information will only be used for a legitimate business purposes; or
 (III)in violation of a fiduciary duty. (B)Material informationThe term material information means information that relates, directly or indirectly, to an issuer or a security, and that, if it were made public, would be likely to have a significant effect on the price of a security.
							.
 (b)Liability for disclosing material inside informationSection 20(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78t(e)) is amended— (1)by striking (e) and all that follows through For and inserting the following:
					
						(e)Prosecution of persons who aid and abet violations
 (1)In generalFor; and (2)by adding at the end the following:
					
 (2)Prosecution of persons who facilitate violations of section 10(d)A person shall be deemed to have violated section 10(d) if the person intentionally discloses without a legitimate business purpose to another person information that the discloser knows or, considering factors including financial sophistication, net worth, knowledge of and experience in financial matters, position in a company, and amount of assets under management, should know is material information and inside information, as such terms are defined, respectively, in section 10(d)(3)..
 (c)Technical amendmentSection 10 of the Securities Exchange Act of 1934 (15 U.S.C. 78j) is amended in the matter preceding subsection (a) by striking exchange— and inserting exchange:.
			
